Citation Nr: 0826182	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-36 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1974 to June 1976 and in the United States 
Navy from January 1978 to  July 1996.


Service connection for bilateral hearing loss was initially 
granted in July 2002; a noncompensable (0 percent) disability 
rating was assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan which continued the veteran's 
disability rating for service-connected bilateral hearing 
loss at 0 percent disabling.  The veteran disagreed with the 
assigned disability rating and subsequently perfected an 
appeal as to that issue, which is now before the Board.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral hearing loss is currently manifested by 
no more than level I hearing impairment in the right ear and 
level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for bilateral hearing loss are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claim for an increased rating 
for his bilateral hearing loss disability, a VCAA letter 
dated in August 2006 fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In August 2006, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his bilateral hearing loss had worsened.  In the August 2006 
letter and an earlier March 2006 letter, he was advised that 
the evidence considered in evaluating his claim included the 
impact of his condition and symptoms on his employment.  
During VA examination, he was also asked as to the effect of 
his disability on daily life.  The Board finds that based on 
these letters, and the questions asked on examination, a 
reasonable person would have known what evidence was needed 
to substantiate the claim with respect to the first element, 
and any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, the veteran's disability is currently rated 
under 38 C.F.R. §§ 4.85 and 4.86.  While notification of the 
specific rating criteria was provided in the October 2005 
statement of the case (SOC) and not a specific 
preadjudicative notice letter, both the veteran and his 
representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's bilateral 
hearing loss disability.  See March 2007 Statement of 
Accredited Representative.  Thus, no useful purpose would be 
served in remanding these matters for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a August 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.  The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the August 2006 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied. See id. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran with examinations for his hearing 
loss disability in August 2004 and June 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. § 
3.327(a) (2007).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds this examination report is 
thorough and consistent with contemporaneous VA treatment 
records.  The examination in this case is adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision. 

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

Table VIA, which measures hearing impairment based only on 
puretone threshold average, will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85 
(2007).

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent. Id. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

VA audiological evaluation in August 2004, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
40
45
LEFT
25
25
20
40
55
The pure tone threshold average for the right ear was 35 and 
for the left ear was 35.  The veteran's speech recognition 
ability for the right ear was 98 percent and for the left ear 
was 98 percent.  



VA outpatient audiological evaluation in May 2005, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
45
LEFT
25
20
20
25
45

The pure tone threshold average for the right ear was 29 and 
for the left ear was 28.  The veteran's speech recognition 
ability for the right ear was 92 percent and for the left ear 
was 92 percent.  

VA outpatient audiological evaluation in June 2006, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
50
LEFT
25
25
30
45
50

The pure tone threshold average for the right ear was 33.75 
and for the left ear was 37.5.  The veteran's speech 
recognition ability for the right ear was 100 percent and for 
the left ear was 98 percent.  

Review of the results of the August 2004, May 2005, and June 
2006 VA audiology examinations show that application of the 
levels of hearing impairment in each ear to Table VII at 38 
C.F.R. § 4.85 warrants a non-compensable percent disability 
rating.  That is, the combination of level I in the right ear 
with level I in the left ear results in a 0 percent rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the August 2004 
examination reflects that the left ear shows thresholds of 55 
or greater in only one of the four Hertz frequencies.  38 
C.F.R. § 4.86(a) thus is not applicable.  In addition, there 
is no evidence of 30 or less at the 1000 Hertz frequency or 
70 or greater at the 2000 Hertz frequency in either ear, so 
(b) is also inapplicable.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The veteran's claim for an increased disability rating was 
filed in August 2003.  In this case, therefore, the relevant 
time period is from August 2002 to the present.  However, 
there is no evidence during this period establishing that the 
veteran's service-connected bilateral hearing loss is 
compensably disabling.  Throughout the period starting in 
August 2002, there were no clinical findings sufficient to 
justify the assignment of a higher or lower rating based on 
restriction of activity.  Accordingly, staged ratings are not 
appropriate.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address whether referral for an extraschedular 
rating is warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


